                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ANESTACIO TENEYUQUE, #665266,                     )
                      Petitioner,                 )
                                                  )     No. 1:17-cv-681
-v-                                               )
                                                  )     Honorable Paul L. Maloney
SHANE JACKSON,                                    )
                            Respondent.           )
                                                  )

 ORDER GRANTING MOTION FOR RECONSIDERATION, VACATING PRIOR
                   ORDER AND JUDGMENT;
                        AND ORDER
 ADOPTING REPORT AND RECOMMENDATION, DENYING PETITION FOR
                       HABEAS RELIEF

       Petitioner Teneyuque filed a motion for reconsideration. (ECF No. 17.) Petitioner

requests the Court reconsider the order adopting the Report and Recommendation.

       Teneyuque was convicted by a Michigan court in 2014. The Michigan Court of

Appeals affirmed his conviction and the Michigan Supreme Court denied leave to appeal in

July 2016. Teneyuque filed his § 2254 petition for habeas relief in July 2017.

       On February 5, 2019, the magistrate judge issued a report recommending the petition

be denied.     Having received no objections, this Court adopted the report and

recommendation on March 5 and entered judgment. (ECF Nos. 13 and 14.) On March 6,

the clerk filed Teneyuque's objections, which bore a date stamp of March 1. (ECF No. 15.)

                                             A.

       Teneyuque filed a motion for reconsideration. (ECF No. 17.) He alleges he sought

an extension of time to file his objections but mailed the motion to the Michigan Attorney
General's office by mistake. Teneyuque filed, as an attachment, the prison form showing

how the mistake occurred. (ECF No. 17-1 PageID.906.) Motions for reconsideration may

be brought under Local Rule 7.4, which requires the moving party to demonstrate a palpable

defect and also show that a different disposition must result from the correction.

       In an abundance of caution, the Court will grant Teneyuque's motion for

reconsideration. The evidence establishes that he diligently litigated this lawsuit. He timely

filed a motion for an extension of time but sent the motion to the wrong address. Teneyuque

also placed his objections in the mail before this Court adopted the report and

recommendation, although the order adopting the report entered before the objections

reached the Clerk. Under these unique circumstances, the Court will grant the motion for

reconsideration, will set aside the order adopting the report and recommendation and the

judgment, and will consider his objections.

                                              B.

       In his petition, Teneyuque advances two reasons the Court should grant him relief.

The two arguments are the same arguments he raised before the Michigan Court of Appeals.

Teneyuque asserted (again) that his conviction was not supported by sufficient evidence and

that the testimony of one of the witnesses violated his due process rights. The Michigan

Court of Appeals rejected both arguments. The magistrate judge carefully explained why the

same two arguments do not provide a basis for federal habeas relief.

       In his objections, Teneyuque merely repeats the same arguments raised on appeal in

state court and again in his habeas petition. Teneyuque does not object to any proposed

finding of fact or any of the legal propositions outlined in the report and recommendation.


                                              2
For the first claim, the magistrate judge explained that direct evidence was not required for a

conviction and then identified the circumstantial evidence that supported the jury's verdict.

For the second claim, the magistrate judge noted that the state court of appeals agreed that

the testimony elicited by the prosecutor was in error but did not deprive Teneyuque of a fair

trial. For both claims, the magistrate judge explained why Teneyuque is not entitled to

federal habeas relief.

       A district court judge reviews de novo the portions of the R&R to which objections

have been filed. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that

are specific are entitled to a de novo review under the statute. Mira v. Marshall, 806 F.2d

636, 637 (6th Cir. 1986) (per curiam). "[A]n objection that does nothing more than state a

disagreement with the magistrate's suggested resolution, or simply summarizes what has been

presented before, is not an 'objection' as that term is used in the context of Federal Rule of

Civil Procedure 72." Brown v. City of Grand Rapids, Michigan, No. 16-2433, 2017 WL

4712064, at *2 (6th Cir. June 16, 2017).

       Teneyuque's objections are overruled. The Court finds the proposed facts and

conclusions of law in the report and recommendation are supported by the record.

Teneyuque has not addressed the reasons provided in the report and recommendation for

denying federal habeas relief.




                                              3
                                          C.

1. Teneyuque's motion for reconsideration (ECF No. 17) is GRANTED;

2. The Court's prior order adopting the report and recommendation (ECF No. 13) and

Judgment (ECF No. 14) are VACATED;

3. Having reviewed the record and Teneyuque's objections (ECF No. 15), the Report and

Recommendation (ECF No. 12) is ADOPTED as the Opinion of this Court;

4. The Court DENIES a Certificate of Appealability. No reasonable jurist would disagree

with the manner in which the Court has resolved Teneyuque's claims.

      IT IS SO ORDERED.

Date: May 3, 2019                                  /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                           4
